BURCH, J.
(dissenting) : The court makes its own findings of fact, because it is said the evidence is substantially all in depositions. After disposing of the subject of paternity, which, while not expressly admitted, was not in fact contested at the trial, the opinion of the court takes up the subject of open and notorious recognition, and recites the evidence. The recital begins with the neighborhood gossip, “general report,” later called “common report,” riot of recognition, but of paternity. How this tongue-wagging bound Eobert is not stated. Dovetailed into the narrative, indeed forming the bulk of it, is evidence which has no. semblance of relation to open and notorious recognition by Eobert, the one person who, under the statute, could confer heirship. No rule of law is referred to, binding *301Eobert by talk in the Phillips home when it is not pretended he was there; or binding him by conversations between others after he was dead; or binding him by open and notorious recognition of the child as his by others long after he was dead. Assuming the court based its finding on this evidence, or pains would not have been taken to detail it, the decision is erroneous.
Leaving out of account the evidence just discussed, there is little left in the case. There is testimony of the old negro who worked for the Smiths, who says that when Eobert was joked about the baby, in a wagon on the road, he admitted paternity. Presumably, the place of admission — on the road — gave it the quality of notoriety. A witness, however, from the Smith home — Eobert’s brother — testified that after the birth of the child, Eobert said he supposed he would get the benefit of it, but it was not his. This was oral testimony, given at the trial, which the trial court believed. Three other witnesses (not including a former saloon keeper), one of them a member of the same social set as Eobert, testified that when rumor and gossip were brought home to Eobert, he repudiated paternity. This evidence is as credible as any that appears in the record, and should be considered as bearing directly, not on the subject of paternity, but on the subject of open and notorious recognition. It is not discussed in the opinion of the court.
There is testimony of Joe Eea, sixty years old, who hangs around a livery stable, sleeping there part of the time, and whose reputation for truth and veracity was impeached. He told of another highway recognition, which, however, he had never mentioned to any one, and which the evidence shows was a pure fabrication. Felecia’s own brother traced the movements of the members of the Phillips family. The family, including Felecia, left the county before the child was born. After Eobert’s death, Felecia married, left the child with her parents, and went to live twelve miles south of Columbus, where she still lives. Later, the parents returned to another part of the county, bringing the child with them. Consequently, Felecia never returned to the county after the child was born, either before or after Eobert’s death. This well-established fact nullifies the testimony of the witness who glibly told of seeing Eobert and Felecia together in the town of *302London many times, not only before, but after the birth of the child.
There is left a private conversation with Scott Wheeler, recognition of the child in the privacy of the Phillips home, and speculation by the court that Robert must have admitted paternity to his parents. It is said Robert must have admitted paternity to his parents, because, after he died, they would not have taken into their home the bastard child of another. It will be recalled that the old negro servant said nothing about any admissions made about the Smith home, and the only living member of the family testified that Robert denied the child. Consequently, the reasonable inference is, the parents became satisfied Robert was the father, and after his death undertook to discharge what they regarded as his unperformed duty, by recognizing the child themselves. However this may be, an admission of paternity which must be derived by inference, and which, if made, was a private confession to parents, is not, to my mind, very notorious.
The statute may be unjust to bastards, but the legislature fixed the policy of this state with reference to the subject, and the court is not authorized to substitute a different policy by its method of dealing with evidence. Recognition must be in writing, or must be open and notorious. Notorious has here its common, everyday, well-understood signification: “Generally known and talked of; well, widely, or commonly known; forming a part of common knowledge; . . . universally recognized.” (Webster’s New International Dictionary, title, notorious.) If the putative father should not live long enough to make recognition, both open and notorious, the bastard cannot inherit. It must not be forgotten that what the statute deals with is, not notoriety of paternity, but notoriety of recognition of the child by the father. The strength of testimony relating to paternity is immaterial. Paternity may be placed beyond question by the verdict of a jury in a bastardy proceeding, but the fact has no tendency to prove open and notorious recognition.
In my opinion, the judgment of the district court should be affirmed.